             Case 1-19-47724-nhl              Doc 20-1        Filed 04/09/20          Entered 04/09/20 14:07:28


                                                      Notice Recipients
District/Off: 0207−1                        User: admin                           Date Created: 04/09/2020
Case: 1−19−47724−nhl                        Form ID: 318DF7                       Total: 74


Recipients of Notice of Electronic Filing:
tr          Lori Lapin Jones         ljones@jonespllc.com
aty         Norma E Ortiz          email@ortizandortiz.com
                                                                                                                     TOTAL: 2

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Mark Doherty           2614 Jackson Avenue          PHC         Long Island City, NY 11101
jdb         Susan Boyle          2614 Jackson Avenue          PHC          Long Island City, NY 11101
smg         NYS Department of Taxation & Finance              Bankruptcy Unit         PO Box 5300        Albany, NY 12205
smg         NYC Department of Finance             345 Adams Street         Office of Legal Affairs      Brooklyn, NY 11201−3719
smg         NYS Unemployment Insurance              Attn: Insolvency Unit        Bldg. #12, Room 256        Albany, NY 12240
smg         Office of the United States Trustee        Eastern District of NY (Brooklyn Office)        U.S. Federal Office
            Building         201 Varick Street, Suite 1006        New York, NY 10014
9780477     Adidas         681 Cedar Crest Rd, ASB           Spartanburg, SC 29301
9764227     American Express           P.O. Box 1270         Newark, NC 07101−1270
9780479     American Express           P.O. Box 1270         Newark, NC 07101−1270
9764226     American Express           P.O. Box 1270         Newark, NJ 07101−1270
9780478     American Express           P.O. Box 1270         Newark, NJ 07101−1270
9780480     Apparis         255 Canal Street        Floor 3        New York, NY 10013
9764228     Bank of America           PO Box 982238          El Paso, TX 79998
9780481     Bank of America           PO Box 982238          El Paso, TX 79998
9764229     Barclays         P.O. Box 13337         Philadelphia, PA 19101−3337
9780482     Barclays         P.O. Box 13337         Philadelphia, PA 19101−3337
9764230     Best Buy Credit Services         P.O. Box 9001007           Louisville, KY 40290−1007
9780483     Best Buy Credit Services         P.O. Box 9001007           Louisville, KY 40290−1007
9764231     Capital One          PO Box 30253         Salt Lake City, UT 84130
9780484     Capital One          PO Box 30253         Salt Lake City, UT 84130
9764232     Card Member Services           P.O. Box 1423         Charlotte, NC 28201−1423
9780485     Card Member Services           P.O. Box 1423         Charlotte, NC 28201−1423
9764233     Citi Cards         P.O. Box 70166         Philadelphia, PA 19176−0166
9780486     Citi Cards         P.O. Box 70166         Philadelphia, PA 19176−0166
9780487     Clarks        PO Box 415388           Boston, MA 02241
9764234     Comenity Bank/Wayfair            PO Box 182789           Columbus, OH 43218
9780488     Comenity Bank/Wayfair            PO Box 182789           Columbus, OH 43218
9780489     Converse          1 lovejoy Wharf        Boston, MA 02114
9780490     Crooks and Castle          Modextil Inc        5525 Pare Street        Montreal QC, Canada H$P 1P7,
9780491     Diamond Supply            1710 Cordova Street        Los Angeles, CA 90007
9780492     Dickies        Caine & Weber           PO Box 55848          Sherman Oaks, CA 91413
9764235     Everest Business Fuding          5 West 37th St.        Suite 1100        New York, NY 10018
9780493     Everest Business Fuding          5 West 37th St.        Suite 1100        New York, NY 10018
9780494     Fila       930 Ridhebrook Road           Suite 200        Sparks Glencoe, MD 21152
9764236     Great Lakes Educational Loan Services, Inc.          2401 International Lane         Madison, WI 53704
9780495     Great Lakes Educational Loan Services, Inc.          2401 International Lane         Madison, WI 53704
9780496     Herschel         611 Alexander #108         Vancouver, BC V6A 1E1,
9780497     Internal Revenue Service         PO Box 7346           Centralized Insolvency Agency        Philadelpia, PA
            19101−7346
9764237     Itria Ventures LLC          One Penn Plaza         Suite 4530        New York, NY 10119
9780498     Itria Ventures LLC          One Penn Plaza         Suite 4530        New York, NY 10119
9764238     JPMCB Card Services            PO Box 15369          Wilmington, DE 19850
9780500     JPMCB Card Services            PO Box 15369          Wilmington, DE 19850
9780499     John Minney           250 Brenner Drive        Congers, NY 10920
9764239     Kabbage          PO Box 77081          Atlanta, GA 30357
9780501     Kabbage          PO Box 77081          Atlanta, GA 30357
9780502     Karhu         255 West 36th ST          New York, NY 10018
9780503     Keds        9341 Courtland Dr.          Rockford, MI 49351
9780504     Lacoste         551 Madison Ave          Suite 1500        New York, NY 10022
9780505     Levis        Levi Straus & CO          PO Box 100883           Atlanta, GA 30384
9764240     Lowe's         1000 Lowes Blvd.          Mooresville, NC 28117
9780506     Lowe's         1000 Lowes Blvd.          Mooresville, NC 28117
9780510     NYS Dept of Tax And Finance             Bankruptcy Section         PO Box 5300         Albany, NY 12205−0300
9780507     New Balance           400 West Cummings Park            Suite 4450        Woburn, MA 01801
9780508     Nike        20001 Ellipse         Foothill Ranch, CA 92610
9780509     Nixon         701 South Cost Highway           Encinitas, CA 92024
9764241     Ogden Cap Properties LLC            c/o D.B.F. Collection Corp.         P.O. Box 447       Hewlett, NY 11557
9780511     Ogden Cap Properties LLC            c/o D.B.F. Collection Corp.         P.O. Box 447       Hewlett, NY 11557
9780512     On Running           1937 Quimby Street         Portland, OR 97209
9764242     PayPal Credit/SYNCB            P.O. Box 960006          Orlando, FL 32896−0006
9780513     PayPal Credit/SYNCB            P.O. Box 960006          Orlando, FL 32896−0006
          Case 1-19-47724-nhl             Doc 20-1        Filed 04/09/20        Entered 04/09/20 14:07:28


9780514   Puma        Receivables Management Corp          PO Box 2471         Woburn, MA 01888
9780517   SNKR Project        Radix Lab         209 West 20th street Suite 7A      New York, NY 10018
9780515   Secrid      TKB Incasso Postbus 117, 1000         AC         Amsterdam,
9780516   Skechers       228 South Sepulveda        Manhattan Beach, CA 90266
9780518   Supra       PO Box 844191          Manhattan Beach, CA 90266
9780519   Tango Hotel        37 West 37th street     New York, NY 10018
9780520   The North Face        34 Seymour Street       Tonawanda, NY 14150
9780521   Tommy Hilfiger         34 Seymour Street
9764243   Toyota Financial Services      P.O. Box 4102         Carol Stream, IL 60197−4102
9780522   Toyota Financial Services      P.O. Box 4102         Carol Stream, IL 60197−4102
9780523   Vans       34 Seymour STreet         Tonawanda, NY 14150
9780524   Wolverine        9341 Courtland Drive       Rockford, MI 49351
                                                                                                        TOTAL: 72
